Exhibit 10.8

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of July 25, 2014 (as amended or
otherwise modified from time to time, this “Security Agreement”), is made by and
among Variation Biotechnologies (US), Inc., a Delaware corporation (the
“Borrower”) and the Guarantors party to the Credit Agreement (defined below);
(the Borrower, the Guarantors and any Subsidiary that becomes a party to this
Security Agreement are herein referred to as the “Grantors”) (terms used in the
preamble and the recitals have the definitions set forth in or incorporated by
reference in Article I), in favor of PCOF 1, LLC (together with its successors,
transferees or assignees, the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of the date
hereof (as amended or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each Guarantor party thereto and the
Secured Party, the Secured Party has extended Commitments to make Loans to the
Borrower; and

 

WHEREAS, as a condition precedent to the making of Loans under the Credit
Agreement, the Grantors are required to execute and deliver this Security
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of the
Secured Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1     Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Borrower” is defined in the preamble.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in clause (b) of Section 4.3.

 

“Computer Hardware and Software Collateral” means:

 

(a)     all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form;

 

(b)     all software programs (including both source code, object code and all
related applications and data files), designed for use on the computers and
electronic data processing hardware described in clause (a) above;

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     all firmware associated therewith;

 

(d)     all documentation (including flow charts, logic diagrams, manuals,
guides, specifications, training materials, charts and pseudo codes) with
respect to such hardware, software and firmware described in the preceding
clauses (a) through (c);and

 

(e)     all rights with respect to all of the foregoing, including copyrights,
licenses, options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, improvements, error
corrections, updates, additions or model conversions of any of the foregoing.

 

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Secured Party, that provides for the Secured
Party to have “control” (as defined in the UCC) over the Controlled Accounts.

 

“Copyright Collateral” means all copyrights of any Grantor, whether statutory or
common law, registered or unregistered and whether published or unpublished, now
or hereafter in force throughout the world including all of such Grantor’s
right, title and interest in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world and also including the
copyrights referred to in Item A of Schedule V, and registrations and recordings
thereof and all applications for registration thereof, all copyright licenses,
including each copyright license referred to in Item B of Schedule V, the right
to sue for past, present and future infringements of any of the foregoing, all
rights corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit.

 

“Credit Agreement” is defined in the first recital.

 

“Distributions” means all dividends or other distributions paid on Capital
Securities, including in connection with (or in connection with the exercise of)
stock splits, reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities.

 

“Excluded Collateral” is defined in Section 2.1.

 

“Filing Statements” is defined in clause (b) of Section 3.7.

 

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC.

 

“Grantor” is defined in the preamble.

 

“Guarantor” means, collectively, Holdco and each of its Subsidiaries (other than
the Borrower).

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

 
E-2

--------------------------------------------------------------------------------

 

  

“Patent Collateral” means:

 

(a)     Inventions, invention disclosures and discoveries, whether patentable or
not, all letters patent and applications for letters patent throughout the
world, including provisional, design and utility patents each patent and patent
application referred to in Item A of Schedule III;

 

(b)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in
clause (a);

 

(c)     all patent licenses, and other agreements providing any Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule III; and

 

(d)     all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties and Proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, and for breach or enforcement of any patent license.

 

“Permitted Liens” means all Liens permitted by Section 8.3 of the Credit
Agreement.

 

“PIC” has the meaning defined in the Credit Agreement.

 

“Secured Party” is defined in the preamble.

 

“Securities Act” is defined in clause (a) of Section 6.2.

 

“Security Agreement” is defined in the preamble.

 

“Termination Date” has the meaning defined in the Credit Agreement.

 

“Trademark Collateral” means:

 

(a)     (i)     all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any office or agency of the United States of America, or any State thereof or
any other country or political subdivision thereof or otherwise, and all
common-law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
the “Trademark”);

 

(e)     all Trademark licenses for the grant by or to any Grantor of any right
to use any trademark, including each trademark license referred to in Item B of
Schedule IV; and

 

(f)     all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a) above, and to the extent
applicable clause (b) above;

 

 
E-3

--------------------------------------------------------------------------------

 

  

(g)     the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) above and, to
the extent applicable, clause (b) above; and

 

(h)     all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how (all
of the foregoing being collectively called a “Trade Secret”), whether or not
such Trade Secret has been reduced to a writing or other tangible form,
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, including each Trade Secret
license referred to in Schedule VI, and including the right to sue for and to
enjoin and to collect damages for the actual or threatened misappropriation of
any Trade Secret and for the breach or enforcement of any such Trade Secret
license.

 

SECTION 1.2     Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement,
including, without limitation, Section 1.4 thereof.

 

SECTION 1.3     UCC and PPSA Definitions. When used herein the terms “Account”,
“Certificate of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial
Tort Claim”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, “Security
Entitlement”, “Supporting Obligations” and “Uncertificated Securities” have the
meaning provided in Article 8 or Article 9, as applicable, of the UCC or their
corresponding meaning or definition in Section 1(1) of the PPSA. “Letters of
Credit” has the meaning provided in Section 5-102 of the UCC.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1     Grant of Security Interest. Each Grantor hereby grants to the
Secured Party, a continuing security interest in all of such Grantor’s right,
title, and interest in and to the following property, whether now or hereafter
existing, owned or acquired by such Grantor, and wherever located,
(collectively, the “Collateral”):

 

(a)     Accounts;

 

(b)     Chattel Paper;

 

(c)     Commercial Tort Claims listed on Item I of Schedule II (as such schedule
may be amended or supplemented from time to time);

 

(d)     Deposit Accounts;

 

 
E-4

--------------------------------------------------------------------------------

 

  

(e)     Documents;

 

(f)     General Intangibles;

 

(g)     Goods;

 

(h)     Instruments;

 

(i)     Intellectual Property Collateral;

 

(j)     Investment Property;

 

(k)     Letter-of-Credit Rights and Letters of Credit;

 

(l)     Supporting Obligations;

 

(m)     all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

 

(n)     all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Secured Party is the loss
payee thereof) and (B) all tort claims; and

 

(o)     all other property and rights of every kind and description and
interests therein.

 

Notwithstanding the foregoing, the term “Collateral” shall not include the
following (collectively the “Excluded Collateral”):

 

(i)     any Grantor’s real property interests (including fee real estate,
leasehold interests and fixtures);

 

(ii)     any General Intangibles or other rights arising under any contracts,
instruments, licenses or other documents as to which the grant of a security
interest would (A) constitute a violation of a valid and enforceable restriction
in favor of a third party on such grant, unless and until any required consents
shall have been obtained, (B) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder or
accelerate any of relevant Grantor’s obligations thereunder, or (C) result in a
breach or violation of, or constitute a default under, the agreement or
instrument governing such Collateral;

 

(iii)     any asset, the granting of a security interest in which would be void
or illegal under any applicable governmental law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset;

 

(iv)     any asset subject to a Permitted Lien (other than Liens in favor of the
Secured Party) to the extent that the grant of other Liens on such asset (A)
would result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such Permitted Lien
to terminate the relevant Grantor’s use of such asset or accelerate any of such
Grantor’s obligations thereunder;

 

 
E-5

--------------------------------------------------------------------------------

 

  

(v)     vehicles and other goods subject to a Certificate of Title; and

 

(vi)     all of PIC’s assets and any Capital Securities of PIC held by Holdco.

 

SECTION 2.2     Security for Obligations. This Security Agreement and the
Collateral in which the Secured Party is granted a security interest hereunder
by the Grantors secures the payment and performance by the Grantors of all of
the Obligations under the Credit Agreement and each other Loan Document
including, without limitation, the payment of all principal of and premium, if
any, and interest (including interest accruing during the pendency of any
proceeding of the type described in Section 9.1.8 of the Credit Agreement) on
the Loans.

 

SECTION 2.3     Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

 

(a)     the Grantors will remain liable under their respective contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of their respective duties and obligations under such contracts and
agreements to the same extent as if this Security Agreement had not been
executed;

 

(b)     the exercise by the Secured Party of any of its rights hereunder will
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

 

(c)     the Secured Party will have no obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will it be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 

SECTION 2.4     Distributions on Pledged Shares. In the event that any
Distribution with respect to any Capital Securities pledged hereunder is
permitted to be paid (in accordance with Section 8.6 of the Credit Agreement),
such Distribution or payment may be paid directly to the relevant Grantor. If
any Distribution is made in contravention of Section 8.6 of the Credit
Agreement, the relevant Grantor shall hold the same segregated and in trust for
the Secured Party until paid to the Secured Party in accordance with
Section 4.1.5.

 

SECTION 2.5     Security Interest Absolute, etc. This Security Agreement shall
in all respects be a continuing, absolute, unconditional and irrevocable grant
of security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Party and the security interests
granted to the Secured Party hereunder, and all obligations of the each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of:

 

(a)     any lack of validity, legality or enforceability of any Loan Document;

 

(b)     the failure of the Secured Party (i) to assert any claim or demand or to
enforce any fight or remedy against any Obligor or any other Person (including
any Grantor) under the provisions of any Loan Document or otherwise, or (ii) to
exercise any right or remedy against any other guarantor (including any Grantor)
of, or collateral securing, any Obligations;

 

 
E-6

--------------------------------------------------------------------------------

 

  

(c)     any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal of any Obligations;

 

(d)     any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, non-genuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

 

(e)     any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

 

(f)     any addition, exchange or release of any Collateral or of any Person
that is (or will become) a Grantor (including each Grantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guarantee held by the Secured Party securing any of the
Obligations; or

 

(g)     any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Party to enter into the Credit Agreement and make
Loans thereunder, the Grantors represent and warrant to the Secured Party as set
forth below.

 

SECTION 3.1     As to Capital Securities of the Subsidiaries, Investment
Property.

 

(a)     With respect to any direct Subsidiary of each Grantor that is

 

(i)     a corporation, business trust, joint stock company or similar Person,
all Capital Securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable, and represented by a certificate; and

 

(ii)     a partnership or limited liability company, no Capital Securities
issued by such Subsidiary (A) are dealt in or traded on securities exchanges or
in securities markets, (B) expressly provide that such Capital Securities is a
security governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Secured Party is the registered owner or (y) with respect to which the
issuer has agreed in an authenticated record with such Grantor and the Secured
Party to comply with any instructions of the Secured Party without the consent
of such Grantor.

 

 
E-7

--------------------------------------------------------------------------------

 

  

(b)     Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Secured Party,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer acceptable to the Secured Party.

 

(c)     With respect to Uncertificated Securities constituting Collateral owned
by any Grantor, such Grantor has caused the issuer thereof either to (i)
register the Secured Party as the registered owner of such security or (ii)
agree in an authenticated record with such Grantor and the Secured Party that
such issuer will comply with instructions with respect to such security
originated by the Secured Party without further consent of such Grantor.

 

(d)     The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as set forth on Schedule I.

 

(e)     All deposit accounts, lockboxes, disbursement accounts, investment
accounts or other similar accounts of each Grantor are Controlled Accounts.

 

SECTION 3.2     Grantor Name, Location, etc.

 

(a)     The jurisdictions in which the Grantors are located for purposes of
Sections 9-301 and 9-307 of the UCC or its PPSA equivalent, as applicable, are
set forth in Item A of Schedule II.

 

(b)     Each location in which a secured party would have filed a UCC or PPSA
financing statement in the five years prior to the date hereof to perfect a
security interest in Equipment, Inventory and General Intangibles owned by a
Grantor is set forth in Item B of Schedule II.

 

(c)     No Grantor has any trade names other than those set forth in Item C of
Schedule II hereto.

 

(d)     During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto and no Grantor has been the subject of any merger or other corporate
reorganization, except as set forth in Item D of Schedule II hereto.

 

(e)     Each Grantor’s federal taxpayer identification number is (and, during
the four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item E of
Schedule II hereto.

 

(f)     No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.

 

(g)     No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person, in each case, except as set forth on Item G
of Schedule II.

 

(h)     No Grantor is the beneficiary of any Letters of Credit, except as set
forth on Item H of Schedule II.

 

 
E-8

--------------------------------------------------------------------------------

 

  

(i)     No Grantor has Commercial Tort Claims except as set forth on Item I of
Schedule II.

 

(j)     The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC or PPSA, as applicable) of each
Grantor.

 

(k)     Each Grantor has obtained a legal, valid and enforceable consent of each
issuer of any Letter of Credit pledged by such Grantor to the assignment of the
Proceeds of such Letter of Credit to the Secured Party and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the Secured
Party pursuant hereto) having control (within the meaning of Section 9-104 of
the UCC) over, or any other interest in any of such Grantor’s rights in respect
thereof.

 

SECTION 3.3     Ownership, No Liens, etc. Except as disclosed on Schedules III
through V, each Grantor owns its Collateral free and clear of any Lien, except
for any security interest (i) created by the Loan Documents, (ii) in the case of
Collateral other than the Capital Securities of each Subsidiary pledged
hereunder, that is a Permitted Lien, or (iii) which will be released
simultaneously with the making of the Initial Loan under the Credit Agreement.
No effective UCC or PPSA financing statement or other filing similar in effect
covering all or any part of the Collateral is on file in any recording office,
except those filed in favor of the Secured Party relating to this Security
Agreement, Permitted Liens or as to which a duly authorized termination
statement relating to such UCC or PPSA financing statement or other instrument
has been delivered to the Secured Party on the Closing Date.

 

SECTION 3.4     Possession of Inventory, Control; etc.

 

(a)     Except as otherwise permitted in the Credit Agreement, each Grantor has,
and agrees that it will maintain, exclusive possession of its Documents,
Instruments, Promissory Notes, Goods, Equipment and Inventory, other than (i)
Equipment and Inventory in transit in the ordinary course of business, (ii)
Equipment and Inventory that is in the possession or control of a warehouseman,
bailee agent or other Person (other than a Person controlled by or under common
control with such Grantor) that has been notified of the security interest
created in favor of the Secured Party pursuant to this Security Agreement, and
has authenticated a record acknowledging that it holds possession of such
Collateral for the Secured Party’s benefit and waives any Lien held by it
against such Collateral, and (iii) Instruments or Promissory Notes that have
been delivered to the Secured Party pursuant to Section 3.5. In the case of
Equipment or Inventory described in clause (ii) above, no lessor or warehouseman
of any premises or warehouse upon or in which such Equipment or Inventory is
located has (i) issued any warehouse receipt or other receipt in the nature of a
warehouse receipt in respect of any such Equipment or Inventory, (ii) issued any
Document for any such Equipment or Inventory, (iii) received notification of the
Secured Party’s interest (other than the security interest granted hereunder) in
any such Equipment or Inventory or (iv) any Lien on any such Equipment or
Inventory.

 

(b)     Each Grantor is the sole entitlement holder of its Accounts and no other
Person (other than the Secured Party pursuant to this Security Agreement or any
other Person with respect to Permitted Liens) has control or possession of, or
any other interest in, any of its Accounts or any other securities or property
credited thereto.

 

 
E-9

--------------------------------------------------------------------------------

 

  

SECTION 3.5     Negotiable Documents, Instruments and Chattel Paper. Each
Grantor has delivered to the Secured Party possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper owned or
held by such Grantor on the Closing Date.

 

SECTION 3.6     Intellectual Property Collateral. Except as disclosed on
Schedules III through V and except for standard off-the-shelf software used by
any Grantor, with respect to any Intellectual Property Collateral:

 

(a)     each Grantor has made all necessary filings and recordations to protect
its interest in such Intellectual Property Collateral, including recordations of
all of its interests in the Patent Collateral and Trademark Collateral in the
United States Patent and Trademark Office and in corresponding offices
throughout the world, and its claims to the Copyright Collateral in the United
States Copyright Office and in corresponding offices throughout the world;

 

(b)     no Grantor has made a previous assignment, sale, transferor agreement
constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released;

 

(c)     each Grantor has executed and delivered to the Secured Party,
Intellectual Property Collateral security agreements for all Copyrights, Patents
and Trademarks owned by such Grantor, including all Copyrights, Patents and
Trademarks on Schedule III through V (as such schedules may be amended or
supplemented from time to time); and

 

(d)     the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any of the Intellectual Property Collateral.

 

SECTION 3.7     Validity, etc.

 

(a)     This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Obligations.

 

(b)     Each Grantor has filed or caused to be filed all UCC-1 or PPSA-1C
financing statements, as applicable, in the filing office for such Grantor’s
jurisdiction of organization listed in Item A of Schedule II (collectively, the
“Filing Statements”) (or has authenticated and delivered to the Secured Party
the Filing Statements suitable for filing in such offices) and has taken all
other actions requested by the Secured Party necessary for the Secured Party to
obtain control of the Collateral as provided in Sections 9-104, 9-105, 9-106 and
9-107 of the UCC or its PPSA equivalent, as applicable.

 

(c)     Upon the filing of the Filing Statements with the appropriate agencies
therefor, the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Secured Party to the extent that a security
interest therein may be perfected by filing pursuant to the relevant UCC or
PPSA, as applicable, prior to all other Liens, except for Permitted Liens (in
which case such security interest shall be second in priority of right only to
the Permitted Liens until the obligations secured by such Permitted Liens have
been satisfied).

 

 
E-10

--------------------------------------------------------------------------------

 

  

SECTION 3.8     Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required either:

 

(a)     for the grant by any Grantor of the security interest granted hereby or
for the execution, delivery and performance of this Security Agreement by any
Grantor;

 

(b)     for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
U.S. Patent and Trademark Office or the U.S. Copyright Office or the Canadian
Intellectual Property Office) or the exercise by the Secured Party of its rights
and remedies hereunder; or

 

(c)     for the exercise by the Secured Party of the voting or other rights
provided for in this Security Agreement, or, except (i) with respect to any
securities issued by a Subsidiary of a Grantor, as may be required in connection
with a disposition of such securities by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Security Agreement and (ii) any “change of control” or similar filings required
by state licensing agencies.

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1     As to Investment Property, etc. Capital Securities of
Subsidiaries. No Grantor will allow any of its Subsidiaries:

 

(a)     that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

 

(b)     that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets, expressly provide in its Organic Documents that its Capital
Securities are securities governed by Article 8 of the UCC or its PPSA
equivalent, or (ii) place such Subsidiary’s Capital Securities in a Securities
Account; and

 

(c)     to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Secured Party pursuant
to the terms of this Security Agreement).

 

SECTION 4.1.2     Investment Property (other than Certificated Securities).

 

 
E-11 

--------------------------------------------------------------------------------

 

  

(a)     With respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, such Grantor will, upon the Secured
Party’s request, cause the intermediary maintaining such Investment Property to
execute a Control Agreement relating to such Investment Property pursuant to
which such intermediary agrees to comply with the Secured Party’s instructions
with respect to such Investment Property without further consent by such
Grantor.

 

(b)     With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will cause the issuer of such
securities to either (i) register the Secured Party as the registered owner
thereof on the books and records of the issuer or (ii) execute a Control
Agreement relating to such Investment Property pursuant to which the issuer
agrees to comply with the Secured Party’s instructions with respect to such
Uncertificated Securities without further consent by such Grantor.

 

SECTION 4.1.3     Certificated Securities (Stock Powers). Each Grantor agrees
that all Certificated Securities delivered to the Secured Party by such Grantor
pursuant to this Security Agreement, will be accompanied by duly executed
undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Secured Party.

 

SECTION 4.1.4     Continuous Pledge. Each Grantor will (except as otherwise
permitted under the Credit Agreement or this Security Agreement) deliver to the
Secured Party and at all times keep pledged to the Secured Party pursuant
hereto, on a first-priority, perfected basis all of its Investment Property, all
Dividends and Distributions with respect thereto, all of its Payment Intangibles
to the extent they are evidenced by a Document, Instrument, Promissory Note or
Chattel Paper, and all interest and principal with respect to such Payment
Intangibles, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral.
Each Grantor agrees that it will, promptly following receipt thereof, deliver to
the Secured Party possession of all originals of negotiable Documents,
Instruments, Promissory Notes and Chattel Paper that it acquires following the
Closing Date.

 

SECTION 4.1.5     Voting Rights; Dividends, etc. Each Grantor agrees:

 

(a)     promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Secured Party and without any request therefor by the
Secured Party, so long as such Event of Default shall continue, to deliver
(properly endorsed where required hereby or requested by the Secured Party) to
the Secured Party all Dividends and Distributions with respect to Investment
Property, all interest, principal, other cash payments on Payment Intangibles,
and all Proceeds of the Collateral, in each case thereafter received by such
Grantor, all of which shall be held by the Secured Party as additional
Collateral; and

 

(b)     with respect to Collateral consisting of general partner interests or
limited liability company interests, to promptly modify its Organic Documents to
admit the Secured Party as a general partner or member, as applicable,
immediately upon the occurrence and continuance of an Event of Default and so
long as the Secured Party has notified such Grantor of the Secured Party’s
intention to exercise its voting power under this clause,

 

 
E-12 

--------------------------------------------------------------------------------

 

  

(i)     that the Secured Party may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor hereby grants
the Secured Party an irrevocable proxy, exercisable under such circumstances, to
vote such Investment Property; and

 

(ii)     to promptly deliver to the Secured Party such additional proxies and
other documents as may be necessary to allow the Secured Party to exercise such
voting power.

 

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
any Grantor, but which such Grantor is then obligated to deliver to the Secured
Party, shall, until delivery to the Secured Party, be held by such Grantor
separate and apart from its other property in trust for the Secured Party. The
Secured Party agrees that unless an Event of Default shall have occurred and be
continuing and the Secured Party shall have given the notice referred to in
clause (b), the Grantors will have the exclusive voting power with respect to
any of their Investment Property constituting Collateral and the Secured Party
will, upon the written request of a Grantor, promptly deliver such proxies and
other documents, if any, as shall be reasonably requested by such Grantor which
are necessary to allow such Grantor to exercise that voting power; provided that
no vote shall be cast, or consent, waiver, or ratification given, or action
taken by any Grantor that would impair any such Collateral or be inconsistent
with or violate any provision of any Loan Document.

 

SECTION 4.2     Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Secured Party.

 

SECTION 4.3     As to Accounts.

 

(a)     The Grantors shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

 

(b)     Upon (i) the occurrence and continuance of an Event of Default and (ii)
the delivery of notice by the Secured Party to a Grantor, all Proceeds of
Collateral received by such Grantor shall be delivered in kind to the Secured
Party for deposit in a Deposit Account of such Grantor maintained with the
Secured Party or with any depositary institution that has entered into a Control
Agreement in favor of the Secured Party (together with any other Accounts
pursuant to which any portion of the Collateral is deposited with the Secured
Party, the “Collateral Accounts”), and such Grantor shall not commingle any such
Proceeds, and shall hold separate and apart from all other property, all such
Proceeds in express trust for the benefit of the Secured Party until delivery
thereof is made to the Secured Party.

 

(c)     Following the delivery of notice pursuant to clause (b)(ii) and during
the continuance of an Event of Default, the Secured Party shall have the right
to apply any amount in the Collateral Account to the payment of any Obligations
which are due and payable.

 

 
E-13

--------------------------------------------------------------------------------

 

  

(d)     With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Secured Party and (iii) the Secured Party shall have
the sole right of withdrawal over such Collateral Account.

 

SECTION 4.4     As to Grantors’ Use of Collateral.

 

(a)     Subject to clause (b), each Grantor (i) may in the ordinary course of
its business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
will, at its own expense, endeavor to collect, as and when due and in accordance
with its customary practices, all amounts due with respect to any of the
Collateral, including the taking of such action with respect to such collection
as the Secured Party may request following the occurrence of an Event of Default
or, in the absence of such request, as such Grantor may deem advisable, and
(iii) may grant, in the ordinary course of business, to any party obligated on
any of the Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

 

(b)     At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the
Obligations, the Secured Party may (i) revoke any or all of the rights of any
Grantor set forth in clause (a), (ii) notify any parties obligated on any of the
Collateral to make payment to the Secured Party of any amounts due or to become
due thereunder and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.

 

(c)     Upon request of the Secured Party following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of its Collateral to make payment to the
Secured Party of any amounts due or to become due thereunder.

 

(d)     At any time following the occurrence and during the continuation of an
Event of Default, the Secured Party may endorse, in the name of any Grantor, any
item, howsoever received by the Secured Party, representing any payment on or
other Proceeds of any of the Collateral.

 

SECTION 4.5     As to Intellectual Property Collateral. Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the operations or business of
such Grantor:

 

(a)     the Grantor shall use commercially reasonable efforts to pursue and
maintain, at its own expense, legal protection for all Intellectual Property
owned or controlled by the Borrower or any of the Subsidiaries, including (i)
initiating proceedings before the United States Patent and Trademark Office, the
United States Copyright Office or similar offices or agencies in other countries
or political subdivisions thereof, and filing applications for renewal,
affidavits of use, affidavits of in contestability and opposition, interference
and cancellation proceedings and the paying fees and taxes and (ii) not doing or
failing to perform acts whereby such Intellectual Property may lapse or become
abandoned or dedicated to the public, invalid or unenforceable;

 

 
E-14

--------------------------------------------------------------------------------

 

  

(b)     the Grantor shall promptly notify the Secured Party if it knows, or has
reason to know, that any application or registration relating to any material
item of the Intellectual Property Collateral may become abandoned or dedicated
to the public or placed in the public domain or invalid or unenforceable, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court) regarding such Grantor’s ownership of any of
the Intellectual Property Collateral, its right to register the same or to keep
and maintain and enforce the same;

 

(c)     in no event will the Grantor or any of its agents, employees, designees
or licensees file an application for the registration of any Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, unless it promptly informs the
Secured Party, and upon request of the Secured Party (subject to the terms of
the Credit Agreement), executes and delivers all agreements, instruments and
documents as the Secured Party may request to evidence the Secured Party’s
security interest in such Intellectual Property Collateral; and

 

(d)     Within 30 days from the end of each Fiscal Quarter the Grantor will
execute and deliver to the Secured Party (as applicable) a Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement, as
the case may be, in the forms of Exhibit A, Exhibit B and Exhibit C hereto in
connection with its obtaining an interest in any such Intellectual Property, and
shall execute and deliver to the Secured Party any other document reasonably
required to acknowledge or register or perfect the Secured Party’s interest in
any part of such item of Intellectual Property Collateral unless such Grantor
shall determine in good faith (with the consent of the Secured Party) that any
Intellectual Property Collateral is of negligible economic value to such
Grantor.

 

SECTION 4.6     As to Letter-of-Credit Rights.

 

(a)     Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Secured Party, intends to (and hereby does) collaterally assign to
the Secured Party its rights (including its contingent rights) to the Proceeds
of all Letter-of-Credit Rights of which it is or hereafter becomes a beneficiary
or assignee. Each Grantor will promptly use commercially reasonable efforts to
cause the issuer of each Letter of Credit and each nominated person (if any)
with respect thereto to consent to such assignment of the Proceeds thereof in a
consent agreement in form and substance reasonably satisfactory to the Secured
Party and deliver written evidence of such consent to the Secured Party.

 

(b)     Upon the occurrence of an Event of Default, each Grantor will, promptly
upon request by the Secured Party, (i) notify (and such Grantor hereby
authorizes the Secured Party to notify) the issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Secured Party hereunder and any payments due or to become
due in respect thereof are to be made directly to the Secured Party and (ii)
arrange for the Secured Party to become the transferee beneficiary Letter of
Credit.

 

 
E-15

--------------------------------------------------------------------------------

 

  

SECTION 4.7     As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the payment in full of the Obligations and termination of all
Commitments, with respect to any Commercial Tort Claim hereafter arising
asserting damages in excess of $100,000 (individually or in the aggregate for
all such claims), it shall deliver to the Secured Party a supplement in form and
substance satisfactory to the Secured Party, together with all supplements to
schedules thereto identifying such new Commercial Tort Claims.

 

SECTION 4.8     Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $1,000,000, such Grantor
shall promptly notify the Secured Party thereof and, at the request of the
Secured Party, shall take such action as the Secured Party may request to vest
in the Secured Party control under Section 9-105 of the U.C.C. of such
electronic chattel paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Secured Party agrees with each
Grantor that the Secured Party will arrange, pursuant to procedures satisfactory
to the Secured Party and so long as such procedures will not result in the
Secured Party’s loss of control, for such Grantor to make alterations to the
electronic chattel paper or transferable record permitted under Section 9-105 of
the U.C.C. or, as the case may be, Section 201 of the U.S. Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the U.S. Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
electronic chattel paper or transferable record.

 

SECTION 4.9     Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Secured Party may request, in order to perfect, preserve and protect
any security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor will:

 

(a)     from time to time upon the request of the Secured Party, promptly
deliver to the Secured Party such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Secured Party,
with respect to such Collateral as the Secured Party may request and will, from
time to time upon the request of the Secured Party, after the occurrence and
during the continuance of any Event of Default, promptly transfer any securities
constituting Collateral into the name of any nominee designated by the Secured
Party; if any Collateral shall be evidenced by an Instrument, negotiable
Document, Promissory Note or tangible Chattel Paper, deliver and pledge to the
Secured Party hereunder such Instrument, negotiable Document, Promissory Note or
tangible Chattel Paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Secured Party;

 

 
E-16

--------------------------------------------------------------------------------

 

  

(b)     file (and hereby authorize the Secured Party to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Secured Party may request in
order to perfect and preserve the security interests and other rights granted or
purported to be granted to the Secured Party hereby;

 

(c)     deliver to the Secured Party and at all times keep pledged to the
Secured Party pursuant hereto, on a first-priority, perfected basis, at the
request of the Secured Party, all Investment Property constituting Collateral,
all Dividends and Distributions with respect thereto, and all interest and
principal with respect to Promissory Notes, and all Proceeds and rights from
time to time received by or distributable to such Grantor in respect of any of
the foregoing Collateral;

 

(d)     not take or omit to take any action the taking or the omission of which
would result in any material impairment or alteration of any obligation of the
maker of any Payment Intangible or other Instrument constituting Collateral,
except as provided in Section 4.4;

 

(e)     not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper reasonably acceptable to the Secured Party indicating
that the Secured Party has a security interest in such Chattel Paper;

 

(f)     furnish to the Secured Party, from time to time at the Secured Party’s
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Secured Party may request, all in reasonable detail; and

 

(g)     do all things reasonably requested by the Secured Party in accordance
with this Security Agreement in order to enable the Secured Party to have and
maintain control over the Collateral consisting of Investment Property, Deposit
Accounts, Letter-of-Credit-Rights and Electronic Chattel Paper.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Secured Party to file one or more financing
or continuation or financing change statements, and amendments thereto, relative
to all or any part of the Collateral. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC or PPSA
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC or PPSA financing statement where permitted by law. Each
Grantor hereby authorizes the Secured Party to file financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.

 

SECTION 4.10     Deposit Accounts. Following the occurrence and during the
continuance of an Event of Default, at the request of the Secured Party, each
Grantor will maintain all of its Deposit Accounts only with the Secured Party or
with any depositary institution that has entered into a Control Agreement in
favor of the Secured Party.

 

 
E-17

--------------------------------------------------------------------------------

 

  

SECTION 4.11     Inbound Licenses. Each Grantor will, promptly after entering
into or becoming bound by any inbound license or similar agreement relating to
the sale, distribution, licensing or other commercialization of any Product or
any Intellectual Property covering any Product (other than over-the-counter
software that is commercially available to the public), take such commercially
reasonable actions as the Secured Party may reasonably request to obtain the
consent of, or waiver by, any Person whose consent or waiver is necessary for
the Secured Party to be granted and perfect a valid security interest in such
license or similar agreement and to fully exercise its rights under any of the
Loan Documents in the event of a disposition or liquidation of the rights,
assets or property that is the subject of such license or similar agreement.

 

ARTICLE V
THE SECURED PARTY

 

SECTION 5.1     Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Secured Party its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Secured Party’s discretion, following the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument which the Secured Party may deem necessary or
advisable to accomplish the purposes of this Security Agreement, including:

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)     to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;

 

(c)     to file any claims or take any action or institute any proceedings which
the Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Secured Party with
respect to any of the Collateral;

 

(d)     dispose of all or any part of any Collateral as provided in Section
6.1(a)(iv) below; and

 

(e)     to perform the affirmative obligations of such Grantor hereunder.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2     Secured Party May Perform. If any Grantor fails to perform any
agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Borrower pursuant to
Section 10.3 of the Credit Agreement.

 

SECTION 5.3     Secured Party Has No Duty. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Secured Party shall have no duty as to any
Collateral or responsibility for

 

 
E-18

--------------------------------------------------------------------------------

 

  

(a)     ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Secured Party has or is deemed to have knowledge of
such matters, or

 

(b)     taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.

 

SECTION 5.4     Reasonable Care. The Secured Party is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as any Grantor reasonably requests in writing
at times other than upon the occurrence and during the continuance of any Event
of Default, but failure of the Secured Party to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1     Certain Remedies. If any Event of Default shall have occurred
and be continuing:

 

(a)     The Secured Party may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a Secured Party on default under the UCC or PPSA,
as applicable (whether or not the UCC or the PPSA applies to the affected
Collateral) and also may

 

(i)     take possession of any Collateral not already in its possession without
demand and without legal process;

 

(ii)     require any Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Secured Party forthwith, assemble all or
part of the Collateral as directed by the Secured Party and make it available to
the Secured Party at a place to be designated by the Secured Party that is
reasonably convenient to both parties,

 

(iii)     enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;

 

(iv)     without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Secured Party’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Secured Party may deem commercially reasonable. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ prior notice
to such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

 
E-19

--------------------------------------------------------------------------------

 

  

(b)     All cash Proceeds received by the Secured Party in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Secured Party against, all or any part of the
Obligations as set forth in Section 4.4 of the Credit Agreement.

 

(c)     The Secured Party may:

 

(i)     transfer all or any part of the Collateral into the name of the Secured
Party or its nominee, with or without disclosing that such Collateral is subject
to the Lien hereunder,

 

(ii)     notify the parties obligated on any of the Collateral to make payment
to the Secured Party of any amount due or to become due thereunder,

 

(iii)     withdraw, or cause or direct the withdrawal, of all funds with respect
to the Collateral Account;

 

(iv)     enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

 

(v)      endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral,

 

(vi)     take control of any Proceeds of the Collateral, and

 

(vii)     execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

SECTION 6.2     Securities Laws. If the Secured Party shall determine to
exercise its right to sell all or any of the Collateral that are Capital
Securities pursuant to Section 6.1, each Grantor agrees that, upon request of
the Secured Party, such Grantor will, at its own expense:

 

(a)     execute and deliver, and cause (or, with respect to any issuer which is
not a Subsidiary of such Grantor, use commercially reasonable efforts to cause)
each issuer of the Collateral contemplated to be sold and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the opinion of the Secured Party, advisable to register such Collateral under
the provisions of the Securities Act of 1933, as from time to time amended (the
“Securities Act”), and cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Secured
Party, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto;

 

 
E-20

--------------------------------------------------------------------------------

 

  

(b)     use commercially reasonable efforts to exempt the Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by the Secured Party;

 

(c)     cause (or, with respect to any issuer that is not a Subsidiary of such
Grantor, use commercially reasonable efforts to cause) each such issuer to make
available to its security holders, as soon as practicable, an earnings statement
that will satisfy the provisions of Section 11(a) of the Securities Act; and

 

(d)     do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

SECTION 6.3     Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Secured Party is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Secured Party be liable nor accountable to any Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4     Protection of Collateral. The Secured Party may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Secured Party may from time to time take any other
action which the Secured Party deems necessary for the maintenance, preservation
or protection of any of the Collateral or of its security interest therein.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1     Loan Document. This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article X thereof.

 

SECTION 7.2     Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of the Secured Party.

 

 
E-21 

--------------------------------------------------------------------------------

 

  

SECTION 7.3     Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Secured Party and the
Grantors and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 7.4     Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

 

SECTION 7.5     Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Secured Party will, at the Grantors’ sole expense, deliver to
the relevant Grantor, without any representations, warranties or recourse of any
kind whatsoever, all Collateral held by the Secured Party hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

 

SECTION 7.6     Additional Grantor. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Grantor” hereunder with the same force and effect as if it were originally a
party to this Security Agreement and named as a “Grantor” hereunder. The
execution and delivery of such supplement shall not require the consent of any
Grantor hereunder, and the rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Security Agreement.

 

SECTION 7.7     No Waiver; Remedies. In addition to, and not in limitation of
Section 2.5, no failure on the part of the Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 7.8     Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.9     Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

 
E-22

--------------------------------------------------------------------------------

 

  

SECTION 7.10     Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT
THE PERFECTION, EFFECT OF PERFECTION OR NON-PERFECTION, AND PRIORITY OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. This Security Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 7.11     Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

 

 
E-23 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

 

VARIATION BIOTECHNOLOGIES (US), INC.

 

By:

/s/ Jeff Baxter

 

Name:

 

Title:

 

 

VBI VACCINES INC.

 

By:

/s/ Jeff Baxter

 

Name:

 

Title:

 

 

VARIATION BIOTECHNOLOGIES INC.

 

By:

/s/ Jeff Baxter

 

Name:

 

Title:

 

 

 
SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT  

--------------------------------------------------------------------------------

 

 

PCOF 1, LLC

 

By:

/s/ Sandeep Dixit

 

Name: Sandeep Dixit

 

Title: Chief Credit Officer

 

 

By:

 

/s/ Sam Chawla

 

Name: Sam Chawla

 

Title: Portfolio Manager

  

 
SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT 

--------------------------------------------------------------------------------

 

  

SCHEDULE I
to Security Agreement

 

Name of Grantor:

Variation

Biotechnologies

(US), Inc.

    Common Stock              

Issuer (corporate)

Cert. #

# of Shares

Authorized Shares

Outstanding

Shares

% of Shares

Pledged

Variation

Biotechnologies Inc.

(VBI Cda)

15

4,769,326

N/A

26,344,326

100%

Variation

Biotechnologies Inc.

(VBI Cda)

16

13,750,000

N/A

26,344,326

100%

Variation

Biotechnologies Inc.

(VBI Cda)

17

2,125,000

N/A

26,344,326

100%

Variation

Biotechnologies Inc.

(VBI Cda)

18

5,700,000

N/A

26,344,326

100%

 

Name of Grantor:

VBI Vaccines Inc.

    Common Stock              

Issuer (corporate)

Cert. #

# of Shares

Authorized Shares

Outstanding

Shares

% of Shares

Pledged

VBI Acquisition

Corp.1

1

1

1

1

100%

 

 

Limited Liability Company Interests

Issuer (limited liability

company

% of Limited Liability

Company Interests Pledged

Type of Limited Liability Company

Interests Pledged

N/A

N/A

N/A

 

 

 

 

Partnership Interests

Issuer (partnership)

% of Partnership

Interests Owned

% of Partnership Interests

Pledged

N/A

N/A

N/A

 

 

--------------------------------------------------------------------------------

1 Effective July 25, 2014 VBI Acquisition Corp. merged with and into Variation
Biotechnologies (US), Inc. ("Borrower"),  with Borrower as the surviving
corporation. In addition, the holder Paulson Capital (Delaware) Corp. filed an
amended and restated articles of incorporation on July 25, 2014 changing its
name to VBI Vaccines Inc.  
 

--------------------------------------------------------------------------------

 

 

SCHEDULE II
to Security Agreement

Item A Location of Grantor.

 

Name of Grantor:

Location for purposes of UCC or PPSA:

VBI Vaccines Inc.

222 Third Street, Suite 2241

Cambridge, MA 02142

Variation Biotechnologies (US), Inc.

222 Third Street, Suite 2241

Cambridge, MA 02142

Variation Biotechnologies Inc. (VBI Cda)

1740 Woodroffe Avenue, Building 400

Ottawa, ON K2G 3R8

 

Item B Filing locations last five years.

Name of Grantor:

Filing locations last five years

VBI Vaccines Inc. (formerly Paulson Capital (Delaware) Corp.

1331 NW Lovejoy Street, Suite 720

Portland, Oregon 97209

Variation Biotechnologies (US), Inc.

222 Third Street, Suite 2241

Cambridge, MA 02142

Variation Biotechnologies Inc. (VBI Cda)

1740 Woodroffe Avenue, Building 400

Ottawa, ON K2G 3R8

 

Item C Trade names.

Name of Grantor:

Trade Names:

VBI Vaccines Inc.

N/A

Variation Biotechnologies (US), Inc.

N/A

Variation Biotechnologies Inc. (VBI Cda)

N/A

 

Item D Merger or other corporate reorganization.

Name of Grantor:

Merger or other corporate reorganization:

Variation Biotechnologies (US), Inc.

Effective July 25, 2014 VBI Acquisition Corp. merged with and into Variation
Biotechnologies (US), Inc.

 

Item E Taxpayer ID numbers.

Name of Grantor:

Taxpayer ID numbers:

VBI Vaccines Inc.

93-0589534

Variation Biotechnologies (US), Inc.

98-0526196

 

Item F Government Contracts.

Name of Grantor:

Description of Contract:

N/A

N/A

  

  

 
27

--------------------------------------------------------------------------------

 

 

 

Item G Deposit Accounts and Securities Accounts.  

 

Name of bank or other financial

institution

 

Name of Account

Holder

Account

number

Silicon Valley Bank

3003 Tasman Drive, Santa Clara, CA 95054

888-782-4140

Variation Biotechnologies (US), Inc

 ###

Caisse Desjardins

655, boulevard Saint-René Ouest

Gatineau, Québec

J8T 8M4

819-568-5368

Variation Biotechnologies (US), Inc.

 ###

Caisse Desjardins

655, boulevard Saint-René Ouest

Gatineau, Québec

J8T 8M4

819-568-5368

Variation Biotechnologies Inc.

 ###

Capital Advisors Group

29 Crafts Street Newton, MA 02458

617-630-8100

Variation Biotechnologies (US), Inc.

 ###

State Street

PO Box 710

South Windsor, CT

06074-0710

800-392-9244

Variation Biotechnologies (US), Inc.  ###

Silicon Valley Bank

3003 Tasman Drive, Santa Clara, CA 95054

888-782-4140

VBI Vaccines Inc.  ###

 

Item H Letter of Credit Rights.

Name of Grantor:

Description of Deposit Accounts and Securities Accounts:

N/A

N/A

 

Item I Commercial Tort Claims.

Name of Grantor:

Description of Commercial Tort Claims:

N/A

N/A

 

 
28

--------------------------------------------------------------------------------

 

 

SCHEDULE III
to Security Agreement

Item A Patents

 

Issued Patents

 

 

●

See Schedule I to Patent Security Agreement

 

Pending Patent Applications

 

 

●

See Schedule I to Patent Security Agreement

 

Item B Patent Licenses

 

Outbound Intellectual Property Contracts

 

 

●

AMRIC Exclusive License Agreement for Variosite patent families (see Schedule I
to Patent Security Agreement – patent families VBI-001, VBI-002, VBI-003,
VBI-004, VBI-008 and associated VariositeTM Trademarks)

 

Inbound Intellectual Property Contracts

 

 

●

NRC License Agreement for HEK 293 proprietary manufacturing cell line for eVLPs

 

●

Epixis S.A. UPMC/INSERM License Agreements for eVLP base patents (see Schedule I
to Patent Security Agreement – patent families P1, P2 and P3)

  ●  

 

 
29

--------------------------------------------------------------------------------

 

  

SCHEDULE IV
to Security Agreement

Item A Trademarks

Registered Trademarks

 

 

●

See Schedule I to Trademark Security Agreement

 

Domain Names

Domain Name

Name

of
Registrant

Registration

Renewal

Date

Registrar Name

and Contact

Information

 

www.variationbiotech.com

Egidio Nascimento

July 27, 2001

July 27, 2014

NAMESCOUT CORP / http://www.namescout.com

www.variationbiotechnologies.com

Egidio Nascimento

July 27, 2001

July 27, 2014

NAMESCOUT CORP / http://www.namescout.com

www.variationbiotech.ca

Egidio Nascimento

January 3, 2008

January 3, 2015

DomainsAtCost Corp.

http://www.domainsatcost.ca

www.vbivaccines.com

Egidio Nascimento

November 11, 2010

November 11, 2014

DomainsAtCost Corp.

http://www.domainsatcost.ca

www.vbivaccines.ca

Egidio Nascimento

November 11, 2010

November 11, 2014

DomainsAtCost Corp.

http://www.domainsatcost.ca

 

Item B Trademark Licenses

 

 

●

N/A

 

 
30

--------------------------------------------------------------------------------

 

 

SCHEDULE V
to Security Agreement

Item A Copyrights/Mask Works

 

Issued Copyrights/Mask Works

 

 

●

N/A

Pending Copyrights/Mask Works Registration Applications

 

 

●

N/A

 

Item B Copyrights/Mask Work Licenses

 

 

●

N/A

  

 
31

--------------------------------------------------------------------------------

 

 

SCHEDULE VI
to Security Agreement

Trade Secret or Know-How Licenses

 

 

●

N/A

  

 
32

--------------------------------------------------------------------------------

 

  

EXHIBIT A
to Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of_______, 201_ (this Agreement”), is
made by [NAME OF GRANTOR], a _______ corporation (the “Grantor”), in favor of
PCOF 1, LLC (together with its successors, transferees or assignees, the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of July 25, 2014
(as amended or otherwise modified from time to time, the “Credit Agreement”), by
and among the Borrower, each Guarantor party thereto and the Secured Party, the
Secured Party has extended Commitments to make Loans to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of July 25, 2014 (as amended
or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (d) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Secured Party a continuing security
interest in all of the Patent Collateral (as defined below) to secure all
Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Secured Party,
and hereby grants to the Secured Party, a continuing security interest in all of
the following property, whether now or hereafter existing or acquired by the
Grantor (the “Patent Collateral”):

 

(a)     all of its letters patent and applications for letters patent throughout
the world, including each patent and patent application referred to in Item A of
Schedule I;

 

(b)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in
clause (a);

 

(c)     all of its patent licenses, and other agreements providing the Grantor
with the right to use any items of the type referred to in clauses (a) and (b)
above, including each patent license referred to in Item B of Schedule I; and

 

 
A-33 

--------------------------------------------------------------------------------

 

  

(d)     all Proceeds of, and rights associated with, the foregoing (including
license royalties and Proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, and for breach or enforcement of any patent license.

 

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Secured
Party in the Patent Collateral with the United States Patent and Trademark
Office and corresponding offices in other countries of the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms.

 

SECTION 4. Release of Liens. Upon (i) the Disposition of Patent Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Patent Collateral (in the case of clause (i)) or (B) all
Patent Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Secured Party will, at the Grantor’s sole expense, deliver to
the Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Secured Party hereunder, and
execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.

 

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

 

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

*     *     *     *     *

 

 
A-34

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties here to has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

By:

   

Name:

 

Title:

 

 

PCOF 1, LLC

 

 

By:

   

Name:

 

Title:

 

 

By:

   

Name:

 

Title:

 

 
A-35

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to Patent Security Agreement

 

Item A Patents

 

Issued Patents

             

Country

Patent No.

Issue Date

Inventor(s)

Title

                                       

Pending Patent Applications

 

Country

Serial No.

Filing Date

Inventor(s)

Title

                             

Item B Patent Licenses

 

Country or

Territory

Licensor

Licensee

Effective Date

Expiration

Date

Subject Matter

                       

  

 
A-36

--------------------------------------------------------------------------------

 

  

EXHIBIT B
to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of _______, 201_ (this “Agreement”),
is made by [GRANTOR], a _______ corporation (the “Grantor”), in favor of PCOF 1,
LLC (together with its successors, transferees or assignees, the “Secured
Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of July 25, 2014
(as amended or otherwise modified from time to time, the “Credit Agreement”), by
and among the Borrower, each Guarantor party thereto and the Secured Party, the
Secured Party has extended Commitments to make Loans to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of July 25, 2014 (as amended
or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (d) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Secured Party a continuing security
interest in all of the Trademark Collateral (as defined below) to secure all
Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Secured Party,
and hereby grants to the Secured Party, a continuing security interest in all of
the following property, whether now or hereafter existing or acquired by the
Grantor (the “Trademark Collateral”):

 

(a)     (i) all of its trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers of the Grantor, and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired including those
referred to in Item A of Schedule I, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any office or agency of the United
States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);

 

 
B-37

--------------------------------------------------------------------------------

 

  

(b)     all Trademark licenses for the grant by or to the Grantor of any right
to use any Trademark, including each Trademark license referred to in Item B of
Schedule I;

 

(c)     all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

 

(d)     the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b); and

 

(e)     all Proceeds of, and rights associated with, the foregoing, including
any claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Secured
Party in the Trademark Collateral with the United States Patent and Trademark
Office and corresponding offices in other countries of the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms.

 

SECTION 4. Release of Liens. Upon (i) the Disposition of Trademark Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Trademark Collateral (in the case of clause (i)) or (B) all
Trademark Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Secured Party will, at the Grantor’s sole expense, deliver to
the Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Secured Party hereunder, and
execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.

 

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

 

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

*     *     *     *     *

 

 
B-38

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

By:

   

Name:

 

Title:

 

 

PCOF 1, LLC

 

 

By:

   

Name:

 

Title:

 

 

By:

   

Name:

 

Title:

 

 
B-39 

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to Trademark Security Agreement

 

Item A Trademarks

 

Registered Trademarks

 

Country

Trademark

Registration No.

Registration Date

                       

Pending Trademark Applications

 

Country

Trademark

Serial No.

Filing Date

                       

Item B Trademark Licenses

 

Country or

Territory

Trademark

Licensor

Licensee

Effective Date

Expiration

Date

                                   

  

 
B-40 

--------------------------------------------------------------------------------

 

  

EXHIBIT C
to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of _______, 201_ (this “Agreement”),
is made by [GRANTOR], a _______ corporation (the “Grantor”), in favor of PCOF 1,
LLC (together with its successors, transferees or assignees, the “Secured
Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of July 25, 2014
(as amended or otherwise modified from time to time, the “Credit Agreement”), by
and among the Borrower, each Guarantor party thereto and the Secured Party, the
Secured Party has extended Commitments to make Loans to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of July 25, 2014 (as amended
or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (d) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Secured Party a continuing security
interest in all of the Copyright Collateral (as defined below) to secure all
Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

 

SECTION 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Secured Party,
and hereby grants to the Secured Party, a continuing security interest in all of
the following (the “Copyright Collateral”), whether now or hereafter existing or
acquired by the Grantor: all copyrights owned by the Grantor, whether statutory
or common law, registered or unregistered and whether published or unpublished,
now or hereafter in force throughout the world including all of the Grantor’s
right, title and interest in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world and also including the
copyrights referred to in Item A of Schedule I, and registrations and recordings
thereof and all applications for registration thereof, all copyright licenses,
including each copyright license referred to in Item B of Schedule I, the right
to sue for past, present and future infringements of any of the foregoing, all
rights corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit.

 

 
 

--------------------------------------------------------------------------------

 

  

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Secured
Party in the Copyright Collateral with the United States Copyright Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Secured Party under the Security Agreement.
The Security Agreement (and all rights and remedies of the Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4. Release of Liens. Upon (i) the Disposition of Copyright Collateral in
accordance with the Credit Agreement or (ii) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (A) such Copyright Collateral (in the case of clause (i)) or (B) all
Copyright Collateral (in the case of clause (ii)). Upon any such Disposition or
termination, the Secured Party will, at the Grantor’s sole expense, deliver to
the Grantor, without any representations, warranties or recourse of any kind
whatsoever, all Copyright Collateral held by the Secured Party hereunder, and
execute and deliver to the Grantor such Documents as the Grantor shall
reasonably request to evidence such termination.

 

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

 

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

*     *     *     *     *

 

 
C-42 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties here to has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

By:

   

Name:

 

Title:

 

 

PCOF 1, LLC

 

 

By:

   

Name:

 

Title:

 

 

By:

   

Name:

 

Title:

 

 
C-43 

--------------------------------------------------------------------------------

 

 

SCHEDULE I
to Copyright Security Agreement

 

Item A Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

Registration No.

Registration Date

Author(s)

Title

                             

Copyright/Mask Work Pending Registration Applications

 

Country

Serial No.

Filing Date

Author(s)

Title

                             

Item B Copyright/Mask Work Licenses

 

Country or

Territory

Licensor

Licensee

Effective Date

Expiration Date

                             

  

 
C-44

--------------------------------------------------------------------------------

 

  

ANNEX I
to Security Agreement

 

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of _______, 201_ (this “Supplement”), is to the Pledge
and Security Agreement, dated as of _______, 2014 (as amended or otherwise
modified from time to time, the “Security Agreement”), among the Grantors (such
term, and other terms used in this Supplement, to have the meanings set forth in
Article I of the Security Agreement) from time to time party thereto, in favor
of the Secured Party (together with its successors, transferees or assignees,
the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of July 25, 2014
(as amended or otherwise modified from time to time, the “Credit Agreement”), by
and among the Borrower, each Guarantor party thereto and the Secured Party, the
Secured Party has extended Commitments to make Loans to the Borrower; and

 

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Party to continue to extend
Loans under the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Secured Party, as follows.

 

SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (i) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(ii) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct as of the date hereof, unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date. In furtherance
of the foregoing, each reference to a “Grantor” and/or “Grantors” in the
Security Agreement shall be deemed to include each of the undersigned.

 

SECTION 2. Representations. Each of the undersigned Grantor hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms.

 

SECTION 3. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

 

 
Annex I-45 

--------------------------------------------------------------------------------

 

  

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

 

SECTION 5. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Supplement and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

 

SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

*     *     *     *     *

 

 
Annex I-46

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties here to has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

         

By:

     

Name:

   

Title:

         

[NAME OF ADDITIONAL SUBSIDIARY]

         

By:

     

Name:

   

Title:

 

ACCEPTED AND AGREED

   

PCOF 1, LLC

   

By:

     

Name:

   

Title:

 

 

 

By:

   

Name:

 

Title:

 

 

 

Annex I-47